UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10 - Q ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-11365 PHOTOMEDEX, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 59-2058100 (I.R.S.Employer Identification No.) 147 Keystone Drive, Montgomeryville, Pennsylvania 18936 (Address of principal executive offices, including zip code) (215) 619-3600 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (i) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (ii) has been subject to such filing requirements for the past 90 days. Yes ýNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ýNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer," “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer ¨ Non-accelerated filer ¨Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes ¨No ý The number of shares outstanding of the issuer's common stock as of November 13, 2012 was 21,478,303 shares. - 1 - PHOTOMEDEX, INC. INDEX TO FORM 10-Q Part I. Financial Information: PAGE ITEM 1.Financial Statements: a. Condensed Consolidated Balance Sheets September 30, 2012 (unaudited) and December 31, 2011 3 b. Condensed Consolidated Statements of Comprehensive Income for the three months ended September 30, 2012 and 2011 (unaudited) 4 c. Condensed Consolidated Statements of Comprehensive Income for the nine months ended September 30, 2012 and 2011 (unaudited) 5 d. Condensed Consolidated Statement of Changes in Equity for the nine months ended September 30, 2012 (unaudited) 6 e. Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2012 and 2011 (unaudited) 7 f. Notes to Condensed Consolidated Financial Statements (unaudited) 8 ITEM 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 ITEM 3.Quantitative and Qualitative Disclosure about Market Risk 37 ITEM 4.Controls and Procedures 37 Part II. Other Information: ITEM 1.Legal Proceedings 37 ITEM 1A.Risk Factors 38 ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds 38 ITEM 3.Defaults Upon Senior Securities 38 ITEM 4.Mine Safety Disclosures 38 ITEM 5.Other Information 38 ITEM 6.Exhibits 38 Signatures 42 Certifications E-31.1 - 2 - PART I – Financial Information ITEM 1. Financial Statements PHOTOMEDEX, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share amounts) September 30, 2012 December 31, 2011 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Short term bank deposit - Accounts receivable, net of allowance for doubtful accounts of $5,974 and $3,196, respectively Inventories, net Deferred tax asset Prepaid expenses and other current assets Total current assets Property and equipment, net Patents and licensed technologies, net Other intangible assets Goodwill, net Deferred tax asset Funds in respect of employee rights upon retirement and other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Current portion of notes payable $
